DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/125,128, application filed on 12/17/2020.  Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
3.            The information disclosure statement (IDS) submitted on 05/04/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bishop et al. (US PG Pub No. 2017/0256466).

6.          With respect to claim 1 and 9, Bishop teaches:
(see defect map in Fig 5F, merging defects across multiple dies, see Fig 1A, see defect detection and algorithm in common space, para 76-78); 
determining layout shapes that overlap with the defects in the defect map (see connectivity and conversion of design data by polygon overlap or intersection, defect map, identifying overlapping patterns, para 82-85); 
determining connectivity between the layout shapes (see connectivity algorithm which establishes connectivity between polygons, features, shapes, para 82-85); and 
grouping the defects into defect groups based on the connectivity between the layout shapes, wherein each defect group comprises defects that overlap with layout shapes that are electrically connected to each other (defect detection algorithm classifying for error, para 80; see grouping of defects, para 74-76).

7.          With respect to claim 2 and 10, Bishop teaches:
wherein the determining the connectivity between the layout shapes comprises tracing electrical connectivity between the layout shapes across one or more layers of the IC (see tracing of electrical nets across shapes, Abstract, para 82-87).

8.          With respect to claim 3 and 11, Bishop teaches:
selecting defect groups that include more than a threshold number of defects (see threshold defect map, para 74; 82-87).

9.          With respect to claim 4 and 12, Bishop teaches:
selecting defect groups based on attributes of the defects (see size of defects, size as an attribute, para 80-83).

10.          With respect to claim 5 and 13, Bishop teaches:
wherein the selecting the defect groups based on the attributes of the defects comprises selecting defect groups having at least one defect with a size greater than a threshold size (see para 32-38, 74-78, 82-87).

11.          With respect to claim 6 and 14, Bishop teaches:
selecting defect groups based on the associated layout data, netlist data, or both layout data and netlist data (defect detection algorithm classifying for error, para 80; see grouping of defects, para 74-76).

12.          With respect to claim 7 and 15, Bishop teaches:
wherein the selecting the defect groups based on the associated layout data, netlist data, or both layout data and netlist data comprises selecting defect groups associated with critical nets (defect detection algorithm classifying for error, para 80; see grouping of defects, para 74-76).

13.          With respect to claim 8 and 16, Bishop teaches:
(see width as it relates to the grouping of defects, para 87-90).

14.          With respect to claim 17, Bishop teaches:
create a database that enables layout data, netlist data, or both layout data and netlist data of an integrated circuit (IC) design to be looked up based on a location of a defect in a die that includes the IC (search algorithm for using netlist to find location of defects, para 84-87; see connectivity and conversion of design data by polygon overlap or intersection, defect map, identifying overlapping patterns, para 82-85; see connectivity and conversion of design data by polygon overlap or intersection, defect map, identifying overlapping patterns, para 82-85); 
create a defect map by merging defects from multiple dies that include copies of the IC (see connectivity and conversion of design data by polygon overlap or intersection, defect map, identifying overlapping patterns, para 82-85); 
for each defect in the defect map, look up layout data, netlist data, or both layout data and netlist data based on the location of the defect using the database (search algorithm for using netlist to find location of defects, para 84-87; see connectivity and conversion of design data by polygon overlap or intersection, defect map, identifying overlapping patterns, para 82-85); and 
group the defects into defect groups based on the associated layout data, netlist data, or both layout data and netlist data (defect detection algorithm classifying for error, para 80; see grouping of defects, para 74-76, using netlist for comparison to image capture and inspection, para 83-84).

15.         With respect to claim 18, Bishop teaches:
wherein the instructions when executed cause the processor to assign priorities to the defect groups based on a count of defects in the defect groups, and perform repeater insertion on the defect groups in order of the assigned priorities (see prioritization of defect count in different groups, para 412-414).

16.          With respect to claim 19, Bishop teaches:
wherein the instructions when executed cause the processor to assign priorities to the defect groups based on attributes of the defects, and perform repeater insertion on the defect groups in order of the assigned priorities (see para 72-76, 82-87, 412-415).

17.          With respect to claim 20, Bishop teaches:
wherein the instructions when executed cause the processor to assign priorities to the defect groups based on the associated layout data, netlist data, or both layout data and netlist data, and perform repeater insertion on the defect groups in order of the assigned priorities (see para 72-76, 82-87, 412-415).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851